  


 HR 2019 ENR: Gabriella Miller Kids First Research Act
U.S. House of Representatives

text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I 
One Hundred Thirteenth Congress of the United States of America At the Second SessionBegun and held at the City of Washington on Friday, the third day of January, two thousand and fourteen 
H. R. 2019 
 
AN ACT 
To eliminate taxpayer financing of political party conventions and reprogram savings to provide for a 10-year pediatric research initiative through the Common Fund administered by the National Institutes of Health, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Gabriella Miller Kids First Research Act. 
2.Termination of taxpayer financing of political party conventions; use of funds for pediatric research initiative 
(a)Termination of Payments for Conventions; Use of Funds for Pediatric ResearchSection 9008 of the Internal Revenue Code of 1986 is amended by adding at the end the following new subsection: 
 
(i)Termination of Payments for Conventions; Use of Amounts for Pediatric Research InitiativeEffective on the date of the enactment of the Gabriella Miller Kids First Research Act— 
(1)the entitlement of any major party or minor party to a payment under this section shall terminate; and 
(2)all amounts in each account maintained for the national committee of a major party or minor party under this section shall be transferred to a fund in the Treasury to be known as the 10-Year Pediatric Research Initiative Fund, which shall be available only for the purpose provided in section 402A(a)(2) of the Public Health Service Act, and only to the extent and in such amounts as are provided in advance in appropriation Acts.. 
(b)Continuation of Priority of Payments From Accounts Over Payments to Candidates 
(1)Availability of payments to candidatesThe third sentence of section 9006(c) of such Code is amended by striking section 9008(b)(3), and inserting section 9008(i)(2),. 
(2)Availability of payments from presidential primary matching payment accountThe second sentence of section 9037(a) of such Code is amended by striking section 9008(b)(3) and inserting section 9008(i)(2). 
(c)Conforming amendments 
(1)Elimination of reports by Federal election commissionSection 9009(a) of such Code is amended— 
(A)by adding and at the end of paragraph (2); 
(B)by striking the semicolon at the end of paragraph (3) and inserting a period; and 
(C)by striking paragraphs (4), (5), and (6). 
(2)Elimination of penaltiesSection 9012 of such Code is amended— 
(A)in subsection (a)(1), by striking the second sentence; 
(B)in subsection (c), by striking paragraph (2) and redesignating paragraph (3) as paragraph (2); 
(C)in subsection (e)(1), by striking the second sentence; and 
(D)in subsection (e)(3), by striking , or in connection with any expense incurred by the national committee of a major party or minor party with respect to a presidential nominating convention.   
3.10–Year Pediatric Research Initiative 
(a)Allocation of NIH funds in Common Fund for pediatric researchParagraph (7) of section 402(b) of the Public Health Service Act (42 U.S.C. 282(b)) is amended to read as follows: 
 
(7) 
(A)shall, through the Division of Program Coordination, Planning, and Strategic Initiatives— 
(i)identify research that represents important areas of emerging scientific opportunities, rising public health challenges, or knowledge gaps that deserve special emphasis and would benefit from conducting or supporting additional research that involves collaboration between 2 or more national research institutes or national centers, or would otherwise benefit from strategic coordination and planning; 
(ii)include information on such research in reports under section 403; and 
(iii)in the case of such research supported with funds referred to in subparagraph (B)— 
(I)require as appropriate that proposals include milestones and goals for the research; 
(II)require that the proposals include timeframes for funding of the research; and 
(III)ensure appropriate consideration of proposals for which the principal investigator is an individual who has not previously served as the principal investigator of research conducted or supported by the National Institutes of Health; 
(B) 
(i)may, with respect to funds reserved under section 402A(c)(1) for the Common Fund, allocate such funds to the national research institutes and national centers for conducting and supporting research that is identified under subparagraph (A); and 
(ii)shall, with respect to funds appropriated to the Common Fund pursuant to section 402A(a)(2), allocate such funds to the national research institutes and national centers for making grants for pediatric research that is identified under subparagraph (A); and 
(C)may assign additional functions to the Division in support of responsibilities identified in subparagraph (A), as determined appropriate by the Director;. 
(b)Funding for 10-Year pediatric research initiativeSection 402A of the Public Health Service Act (42 U.S.C. 282a) is amended— 
(1)in subsection (a)— 
(A)by redesignating paragraphs (1) through (3) as subparagraphs (A) through (C), respectively, and moving the indentation of each such subparagraph 2 ems to the right; 
(B)by striking For purposes of carrying out this title and inserting the following: 
 
(1)This titleFor purposes of carrying out this title; and 
(C)by adding at the end the following: 
 
(2)Funding for 10-year pediatric research initiative through common fundFor the purpose of carrying out section 402(b)(7)(B)(ii), there is authorized to be appropriated to the Common Fund, out of the 10-Year Pediatric Research Initiative Fund described in section 9008 of the Internal Revenue Code of 1986, and in addition to amounts otherwise made available under paragraph (1) of this subsection and reserved under subsection (c)(1)(B)(i) of this section, $12,600,000 for each of fiscal years 2014 through 2023.; and 
(2)in subsections (c)(1)(B), (c)(1)(D), and (d), by striking subsection (a) each place it appears and inserting subsection (a)(1). 
(c)Supplement, not supplant; prohibition against transferFunds appropriated pursuant to section 402A(a)(2) of the Public Health Service Act, as added by subsection (b)— 
(1)shall be used to supplement, not supplant, the funds otherwise allocated by the National Institutes of Health for pediatric research; and 
(2)notwithstanding any transfer authority in any appropriation Act, shall not be used for any purpose other than allocating funds for making grants as described in section 402(b)(7)(B)(ii) of the Public Health Service Act, as added by subsection (a). 
 Speaker of the House of Representatives.Vice President of the United States and President of the Senate.
